Per Curiam. Act 960 of 1999 provides that the Supreme Court shall determine the amount of the fee to be paid by attorneys for enrolling and recording their licenses and fiirnishing them certified transcripts. These fees are deposited in the Supreme Court Library Fund for the purpose of maintaining and improving the Supreme Court Library. Historically, this fee was set by the General Assembly, but with the passage of the reference Act, it is now our responsibility. Accordingly, effective January 1, 2000, the fee for attorney enrollment is set at $25.00.